Citation Nr: 0818671	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  02-17 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for the veteran's lumbar spine degenerative disc 
disease and degenerative joint disease and lumbosacral spine 
fibrosis for the period prior to September 23, 2002.

2.  Entitlement to a disability rating in excess of 40 
percent for the veteran's lumbar spine degenerative disc 
disease and degenerative joint disease and lumbosacral spine 
fibrosis for the period as of September 23, 2002.

3.  Entitlement to a disability rating in excess of 20 
percent for the veteran's left leg sciatic neuropathy for the 
period as of September 23, 2002.

4.  Entitlement to a disability rating in excess of 10 
percent for the veteran's right thigh sciatic neuropathy for 
the period as of September 23, 2002.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1985 to 
February 1987, from February 1991 to March 1991, and from 
August 1996 to February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  

In November 2002, the RO recharacterized the veteran's 
lumbosacral spine disabilities as lumbar spine degenerative 
disc disease and degenerative joint disease with lumbosacral 
spine fibrosis evaluated as 40 percent disabling, left leg 
sciatic neuropathy evaluated as 20 percent disabling; and 
right thigh sciatic neuropathy evaluated as 10 percent 
disabling, and effectuated these evaluations as of September 
23, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2003, the veteran was afforded a hearing before 
a Veterans Law Judge sitting at the RO.  In April 2004, the 
Board remanded the veteran's claims to the RO for additional 
action.  In January 2006, the veteran was informed that the 
Veterans Law Judge who had conducted her September 2003 
hearing was no longer employed by the Board and she therefore 
had the right to an additional hearing before a different 
Veterans Law Judge.  The veteran did not immediately respond 
to the Board's notice; as such, her claim was forwarded to 
the Board.  A remand was issued in September 2006.  In April 
2008, the veteran was again informed that she might elect to 
have a new hearing in light of the fact that the September 
2003 Veterans Law Judge was no longer employed by the Board.  
She responded in April 2008 that she desired a hearing before 
a Veterans Law Judge at her local RO.  As such hearing has 
not yet been conducted, this matter should be REMANDED to 
schedule the veteran for a Travel Board hearing.  See 38 
C.F.R. §§ 20.703, 20.704, 20.1304(a) (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing per her April 2008 request.  
Appropriate notification should be given 
to the appellant and his representative, 
and such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



